     Case 2:18-cv-01246-WBS-AC Document 11 Filed 11/05/19 Page 1 of 2


1    CLAUDIA M. QUINTANA
     City Attorney, SBN 178613
2
     BY: TIMOTHY R. SMYTH
3    Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, P.O. Box 3068
     Vallejo, CA 94590
5
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
7

8
     Attorneys for Defendants CITY OF VALLEJO,
     JARRETT TONN, and ANDREW BIDOU
9
                                  UNITED STATES DISTRICT COURT
10

11        FOR THE EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

12
     ROBERT STRONG,                                        Case No: 2:18-cv-01246-WBS-AC
13
                    Plaintiff,
14                                                         NOTICE OF UNAVAILABILITY
            vs.                                            OF COUNSEL
15

16   CITY OF VALLEJO, JARRETT TONN,                        Complaint Filed: May 15, 2018
     ANDREW BIDOU and DOE VALLEJO
17   POLICE OFFICERS 1-25;
18
                    Defendants.
19

20   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

21          NOTICE IS HEREBY GIVEN that Timothy R. Smyth will be out of the country and

22   will be unavailable for any purpose whatsoever, including but not limited to receiving notice of

23   any kind, responding to ex parte applications, appearing in court, or attending depositions on the

24   following dates:

25                                November 20, 2019 – December 4, 2019
26   //

27   //

28   //



     NOTICE OF UNAVAILABILITY OF COUNSEL
                                                     -1-
     Case 2:18-cv-01246-WBS-AC Document 11 Filed 11/05/19 Page 2 of 2


1           Purposefully scheduling a conflicting proceeding without good cause is sanctionable
2    conduct. (Tenderloin Housing Clinic, Inc. v. Sparks (1992) 8 Cal.App.4th 299.)
3

4    DATED: November 5, 2019                         Respectfully submitted,
5

6                                                     /s/ Timothy R. Smyth
                                                     TIMOTHY R. SMYTH
7                                                    Deputy City Attorney
                                                     Attorneys for City Defendants
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     NOTICE OF UNAVAILABILITY OF COUNSEL
                                                   -2-
